01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ21-276
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   STEVE GODINA OCHOA,                  )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offenses charged:

15      1. Possession of Methamphetamine and Heroin with Intent to Distribute

16      2. Possession of a Firearm in Furtherance of a Drug Trafficking Offense

17      3. Unlawful Possession of a Firearm

18 Date of Detention Hearing: May 17, 2021.

19          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

20 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

21 that no condition or combination of conditions which defendant can meet will reasonably assure

22 the appearance of defendant as required and the safety of other persons and the community.



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05         2.      Defendant’s lengthy criminal record includes a previous gun-related charge, as

06 well as Domestic Violence assault. Defendant’s criminal history also reflects failures to

07 appear with warrant activity. He was not interviewed by Pretrial Services, so his background

08 information is unknown or unverified. He does not contest detention.

09         3.      Taken as a whole, the record does not effectively rebut the presumption that no

10 condition or combination of conditions will reasonably assure the appearance of the defendant

11 as required and the safety of the community.

12 It is therefore ORDERED:

13      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

14         General for confinement in a correction facility separate, to the extent practicable, from

15         persons awaiting or serving sentences or being held in custody pending appeal;

16      2. Defendant shall be afforded reasonable opportunity for private consultation with

17         counsel;

18      3. On order of the United States or on request of an attorney for the Government, the person

19         in charge of the corrections facility in which defendant is confined shall deliver the

20         defendant to a United States Marshal for the purpose of an appearance in connection

21         with a court proceeding; and

22      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel



     DETENTION ORDER
     PAGE -2
01       for the defendant, to the United States Marshal, and to the United State Pretrial Services

02       Officer.

03       DATED this 18th Day of May, 2021.

04

05
                                                       A
                                                       S. KATE VAUGHAN
06                                                     United States Magistrate Judge

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
